DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CN 104315389 A) in view of Hu et al. (EP 3179164 A1).
Regarding claim 1, Yin discloses a tri-proof lamp comprises: two swivel covers (9), two end caps (8), two power guide slots (2, at each end caps, Figs. 4-5), a power circuit (7), a light source unit (3) and a lamp cover (1); the lamp cover has openings at both ends (Fig. 7); the power guide slot (2) is located inside the lamp cover; the power circuit (7) is located in the power guide slot (2, Fig. 5); the light source unit (3) is located inside the lamp cover (1) and electrically connected to the power circuit; the end caps (8) are located at the openings of the lamp cover; the swivel cover (9) is located in the end cap (Fig. 6). Yin is silent in regards of two power circuits. Hu discloses a tri-proof lamp comprises: two swivel covers (281), two end caps (260), two power circuits (225), a light source unit (220) and a lamp cover (210); the lamp cover has openings at both ends (Fig. 3), each power circuit for controlling the LED light source from each end cap of the lamp. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the two power circuits as disclosed by Hu in order to controlling the LED light source from each end cap of the lamp.
Regarding claim 4, Hu discloses a tri-proof lamp further comprises two snap terminals (230) and two conductors (π[0027]); the snap terminals being located within the lamp cover, the snap terminals being electrically connected to the power supply circuit; the conductors being electrically connected to the snap terminals, one end of the conductors passing through the swivel cover to extend to the outside of the lamp cover (πs[0026-0029]), in order to provide connection points connected with the live and neutral wires of an external cable Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the snap terminals as disclosed by Hu in the lamp of Yin in order to provide quick connection points connected with the live and neutral wires of an external cable. 
Regarding claim 5, Hu discloses a tri-proof lamp wherein the swivel cover has a consistent hole (Fig. 4), the peripheral side of the through-hole has a thread, the threaded screw has a waterproof nut (282), the swivel cover has a two-way rotating wing, the wire (285) passing through the through-hole and the waterproof nut (Fig. 4). 
Regarding claim 9, Yin discloses a tri-proof lamp further comprises an opening in the end cap (8), a waterproof recess in the opening, a waterproof O-ring (8-1) in the waterproof recess and a swivel cover (9) in the opening; the light source unit (3) further has two light source board, the light source board has multiple light-emitting diodes (3-1).

Allowable Subject Matter
Claims 2-3, 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 2, and specifically comprising the limitation of a first rail module and a second rail module mounted therein, the first rail module being located at an upper end of an interior of the lamp cover, the second rail module being located at a lower end of an interior of the lamp cover; the reflector slidably mounted on the first rail module; the light source unit being located on the reflector; the power guide slots slidably mounted on the second rail module, the lamp cover having a long strip-shaped hollow shell.
Regarding claim(s) 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 3, and specifically comprising the limitation of two mounting clips, the mounting clips being located at each of the bottom ends of the lamp cover; the power guide slot having a rail module on one side and the power supply circuit slidably mounted on the rail module of the power guide slot.
Regarding claim(s) 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 6, and specifically comprising the limitation of the swivel cover has a body and a waterproof member, the waterproof member is located in the center of the body and protrudes from one side of the body, the through-hole is through the waterproof member and the body, the thread is formed on the waterproof member, the waterproof member has a waterproof bushing.
Regarding claim(s) 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 7, and specifically comprising the limitation of the snap terminals are located on a sliding plate coupled to the power guide slot.
Regarding claim(s) 8, claims(s) 8 is/are allowable for the reasons given in claim(s) 7 because of its/their dependency status from claim(s) 7.
Regarding claim(s) 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 10, and specifically comprising the limitation of the end cap further has at least one set of two opposing fixing slots, the fixing slots being adjacent to the waterproof recesses, and the swivel cover further has at least one set of two opposing fixing plates, the fixing plates being clamped to the fixing slots.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879